Citation Nr: 0832402	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-24 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for major depression and 
post-traumatic stress disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2008, the 
veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is in the claims folder.


REMAND

At he July 2008 hearing, the veteran testified that he has 
post-traumatic stress disorder (PTSD) due to an accident in 
service in 1967.  He explained that he was hit by a 
driverless out of control bus that rolled down a hill and 
pinned him against a work bench.  He reports recurring 
memories and nightmares of the accident.  Service treatment 
records confirm this incident to the extent that they show 
that he sought medical treatment related to pains associated 
with the accident.  

The veteran testified that additional relevant VA treatment 
records exist which are not associated with the claims 
folder.  Specifically, he testified that his treating VA 
psychiatrist entered a diagnosis of PTSD, based on the 
stressor of the accident, in late 2007 or early 2008.  He 
noted that there are VA psychiatric treatment records for 
that time period which support his claim.  However, it 
appears these have not yet been added to the claims folder, 
as treatment reports in the file are only dated through 
August 2007.  

The procurement of potentially pertinent VA medical records 
referenced by the veteran is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain 
updated treatment records from the 
Providence VA Medical Center.  It should 
also undertake appropriate development to 
obtain any other pertinent records 
identified by the veteran. 

2.  The RO or the AMC should also 
undertake any other indicated 
development.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




